Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of our report dated March 26, 2008 (which report expresses an unqualified opinion and includes an explanatory paragraph relating to going concern), relating to the consolidated financial statements of VeruTEK Technologies, Inc. and subsidiary as of December 31, 2007 and for the year then ended and for the period from February 1, 2006 (inception) through December 31, 2006. We hereby consent to the use in this Registration Statement on Form S-1 of our report dated May 7, 2007 (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the going concern), relating to the consolidated financial statements of VeruTEK Technologies, Inc. and subsidiary as of December 31, 2006 and for the period from February 1, 2006 (inception) through December 31, 2006. We further consent to the reference to our Firm under the caption “Experts” appearing in the Prospectus of such Registration Statement. /s/ CCR
